DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed January 20, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 7-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over AQAD (9,156,785).
The claimed invention now recites the following:


    PNG
    media_image1.png
    724
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    612
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    699
    596
    media_image3.png
    Greyscale



AQAD et al discloses a photoresist composition wherein a monomer comprising a sulfonic acid generator is reported in column 10, line 54 – column 11, line 23 as shown here:

    PNG
    media_image4.png
    237
    413
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    393
    398
    media_image5.png
    Greyscale


The monomers (A) and (B) in AQAD et al discloses that the Z variable is a substituted or unsubstituted straight or branched (C1 – C20 ) alkyl, cyclic alkyl and or caged group linkage and Rf1 and Rf2 are perfluorinated or partially fluorinated substituted or unsubstituted, straight or 1 – C20 ) alkyl or cyclic alkyl groups.  The teaching renders the independent claims 1, 8, 9 obvious over the prior art monomers when the variable Z is an unsubstituted carbon linkage having two carbon (C2) and Rf2 is a perfluorinated or partially fluorinated single carbon group. 
The examples in AQAD et al report linkage groups in column 18, line 10-20 which fall in the range of the n and p variables being 1 or 2 as seen here:
    PNG
    media_image6.png
    187
    386
    media_image6.png
    Greyscale

	With respect to the R group the compound below meets claim 1 and is interpreted to be a C2-C12 alkenyl group and the optional moiety is a substituted arylene group shown below or there is no optional moiety selected wherein the R group contains a partial moiety of C2-C12 alkenyl as recited by R in claims 1 and 8:
    PNG
    media_image7.png
    180
    404
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photoacid monomers in radiation sensitive composition to use a PAG as reported in column 10, line 54- column 11, line 23 having linkages groups wherein Z is a methylene bridge and Rf2 is either a 
The rejection is repeated wherein the amended limitations continue to be “optionally substituted” on the listed groups, such that the prior art continues to meet the claimed invention.
The amended to claims 1, 8, 9 and 17 are still optional groups which are not required in the scope of the invention.  The rejection is repeated and made final.
Claim 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
None of the prior art references of record disclose the claimed monomers of claim 10 or 11.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

				/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            					

J.Chu
April 27, 2021